In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                              No. 15-0003V
                                          Filed: July 31, 2015
                                             (Unpublished)

****************************
KIMBERLY DURGALA,          *
                           *
              Petitioner,  *
          v.               *
                           *                               Attorney Fees and Costs; Stipulation;
SECRETARY OF HEALTH AND    *                               Special Processing Unit (“SPU”)
HUMAN SERVICES,            *
                           *
              Respondent.  *
                                                   *
****************************

Michael McLaren, Black McLaren Jones Ryland & Griffee, Memphis, TN, for petitioner.
Ann Martin, U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

       On January 5, 2015, Kimberly Durgala filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury
related to vaccine administration [“SIRVA”] which was caused by the trivalent influenza
vaccine she received on November 25, 2013. Petition at 1. On May 28, 2015, I issued
a decision awarding compensation to petitioner based on a proffer.

      On July 31, 2015, the parties filed a Stipulation of Facts Concerning Attorneys’
Fees and Costs. According to the stipulation, the parties agree upon an award of

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
$16,000.00. In accordance with General Order #9, petitioner’s counsel represents that
petitioner incurred no out-of-pocket expenses.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). I find the proposed amount to be reasonable.

      Accordingly, I award the total of $16,000.003 as a lump sum in the form of a
check jointly payable to petitioner and petitioner’s counsel Michael G. McLaren.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

4Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).

                                                    2